Elliott, J.
The appellee was appointed administrator de bonis non of the estate of Catherine Wallis, deceased, by the clerk of the Gibson Circuit Court on the 14th day of September, 1889, and the letters and the bond were subsequently reported to the court for confirmation and approval. Over the objection of the appellant the appointment was confirmed. The appellant thereupon petitioned the court to appoint her the administrator of the estate of the decedent, but her petition was denied.
The circuit court has a wide discretion in matters concern*41ing the appointment of administrators, and the appellate court will not control that discretion nor interfere with its exercise except where it has been abused. We think that in this instance there was no abuse of discretion, and that the circuit court wisely and justly exercised its authority.
Filed March 21, 1890.
Judgment affirmed.